C
Case 9:19-cr-80181-RAR Document 114 Entered on FLSD Docket 09/30/2020 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-CR-80181-RUIZ/REINHART

  UNITED STATES OF AMERICA
  v.
  MINAL PATEL
                    Defendant.
  ___________________________/

   ORDER ON JOINT MOTION FOR ENTRY OF ORDER PURSUANT TO SECTION 5(f)
       OF THE COURT’S ORDER ON MOTION FOR DISCOVERY PROTOCOL

         Having considered the joint motion filed by the United States, by and through the assigned

  Filter Team, and third-party intervenor Edward Christopher White, Jr. (“White”) (collectively

  referred to as the “Parties”) for entry of an Order pursuant to Section 5(f) of the Court’s Discovery

  Protocol Order,

         IT IS HEREBY ORDERED THAT:

          1.     The Parties’ joint motion is GRANTED.

          2.     Pursuant to Federal Rule of Evidence 502(d) and Section 5(f) of the Court’s

  Discovery Protocol Order (Doc. 53), the Court enters the following Non-Waiver Order

  incorporating the Parties’ agreement to the representations set forth herein.

          3.     On or about September 24, 2019, the defendant Minal Patel was indicted in the

  United States District Court for the Southern District of Florida (hereinafter referred to as the

  “Litigation”) for healthcare fraud and violations of the anti-kickback statute. (Doc. 1.)

          4.     On or about June 8, 2020, the Court entered an Order governing the disclosure

  of discovery material that has been, or is potentially, subject to claims of privilege by Defendant

  Patel and/or third parties (hereinafter the “Discovery Protocol Order”) (Doc. 53), and extended

  the Protective Order issued on October 15, 2019 (Doc. 21) to apply to any discovery material

                                                    1
Case 9:19-cr-80181-RAR Document 114 Entered on FLSD Docket 09/30/2020 Page 2 of 4



  produced by the Filter Team to the defendant or to a third party pursuant to the Protocol.

          5.     Section 5(f) of the Discovery Protocol Order provides:

                 Pursuant to Fed. R. Evid. 502(d), any Potentially Protected Material
                 disclosed to a third-party or to Defendant pursuant to this Order or
                 any subsequent disclosure order, shall not constitute, or be deemed,
                 a waiver or forfeiture of any privilege claim in any federal or state
                 judicial or administrative proceeding other than these federal
                 proceedings.

          6.     On or about June 11, 2020, the United States, by and through its designated Filter

  Team, contacted counsel for White concerning two potentially privileged records that the United

  States intended to disclose in discovery (“Records at Issue”) to Defendant Patel and the

  Prosecution Team.

          7.     On or about August 12, 2020, counsel for White provided the United States with

  a privilege log concerning the Records at Issue and asserted the Records at Issue were privileged

  pursuant to a common interest agreement formed on March 1, 2019 at the Law Office of

  Greenberg Traurig in Ft. Lauderdale, Florida.

          8.     In subsequent pleadings, the United States, through its Filter Team, disputed the

  August 12, 2020 assertion and sought disclosure of the Records at Issue; White opposed such

  disclosure on grounds of privilege. Consequently, an evidentiary hearing on this dispute has been

  scheduled for November 9, 2020. (Doc. 90.) Counsel for Defendant Patel has not sought

  disclosure of the Records at Issue.

          9.     In order to avoid protracted litigation over White’s privilege claims,

  the Parties agree to the following:

          a. White agrees to withdraw his assertion of privilege over the Records at Issue and

               his objection to the disclosure of the Records at Issue to Defendant Patel and the

               Prosecution Team in the Litigation.

                                                     2
Case 9:19-cr-80181-RAR Document 114 Entered on FLSD Docket 09/30/2020 Page 3 of 4



         b. White agrees that he will not take a position on the March 1, 2019 common interest

            agreement when asserted by other ostensible privilege holder(s) as a protection

            against producing (i) the Records at Issue; and/or (ii) other material potentially

            subject to the purported common interest agreement formed on March 1, 2019.

         c. White expressly authorizes the Filter Team to release (i) the Records at Issue; and/or

            (ii) other material potentially subject to the purported common interest agreement

            formed on March 1, 2019 in the instant Litigation to Defendant Patel and the

            Prosecution Team.

         d. White and the Filter Team agree that pursuant to Section 5(f) of the Discovery

            Protocol Order, White’s authorization to produce the (i) the Records at Issue; and/or

            (ii) other material potentially subject to the purported common interest agreement

            formed on March 1, 2019 in this Litigation to Defendant Patel and the Prosecution

            Team shall not constitute or be deemed a waiver or forfeiture of any claim of

            attorney-client privilege or work product protection, or a subject matter waiver, in

            any prosecution against White by the United States.

         e. White and the Filter Team agree that the Filter Team contests assertions by White

            and other privilege holders that a common interest agreement was formed on

            March 1, 2019 and protects: (i) the Records at Issue; and/or (ii) other material

            potentially subject to the purported common interest agreement formed on March 1,

            2019 from being produced in discovery to Defendant Patel and the Prosecution

            Team.

         f. Pursuant to Section 2 of the Discovery Protocol Order, (i) the Records at Issue;

            and/or (ii) other material potentially subject to the purported common interest



                                                 3
Case 9:19-cr-80181-RAR Document 114 Entered on FLSD Docket 09/30/2020 Page 4 of 4



              agreement formed on March 1, 2019 shall be subject to the Protective Order issued

              on October 15, 2019 (Doc. 21).

         WHEREFORE, for the foregoing reasons, White’s authorization to produce the (i) the

  Records at Issue; and/or (ii) other material potentially subject to the purported common interest

  agreement formed on March 1, 2019 in this Litigation to Defendant Patel and the Prosecution

  Team shall not constitute or be deemed a waiver or forfeiture of any claim of attorney-client

  privilege or work product protection, or a subject matter waiver, in any prosecution against

  White by the United States.

         The Clerk is DIRECTED to TERMINATE Third-Party Intervenor Edward Christopher

  White as a party to this action.



                                                                 30 day of
  DONE and ORDERED in Chambers at West Palm Beach Florida, this ___

   September 2020.
  ___________




                                               __________________________________
                                               BRUCE E. REINHART
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
